/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.

Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive.
Applicant argues: “The Claims are Allowable because the Prior Art Fails to Disclose Applicant's Method Which Includes a Two-Detecting-Step Process”.  Applicant argues the claimed method “comprises the step of ‘detecting a baseline component of the first signal’ and the step of ‘detecting a second signal by reducing the baseline component of the first signal from the first signal which is reduced the noise components’ … Chen is not seen as teaching or suggesting such a two-step process.”

Before addressing Chen, the examiner first addresses the claimed term “detecting”.  Claim 6 is directed to a method of operating a plasma processing apparatus that includes a detector.  The method includes three positively recited “detecting” steps: 
1) “…detecting, by the detector, a first signal of the intensity of light emission …”

2) “…detecting a baseline component of the first signal …”

3) “…detecting a second signal by reducing a baseline component of the first signal …”.

Only the first of these three claimed detections involves the actual detection of plasma emission intensity or the initial collection of plasma emission intensity data.  The subsequently claimed detection of the baseline component and detection of the second signal are “detections” that stem from an analysis of the detected first signal and manipulations of the raw spectral data to yield new data sets, such as, a noise reduced data set, or a baseline corrected data set, or a baseline correction of a noise reduced data set.  To this point applicant’s specification includes (with emphasis added):
“The above-described purpose can be attained by detecting a baseline component of a temporal change from a signal of the intensity of light emission while following a temporal change of the gradient thereof, with an IIR (infinite impulse response) filter, and then by removing the detected baseline component from the signal of the intensity of light emission and extracting the component of a change.

Upon receipt of the output from the noise reduction unit 201, the baseline estimation unit 202 detects a component (baseline), which does not include a change associated with the generation of a reaction product, using a temporal waveform of the intensity of light emission obtained after removing white noise. The baseline estimation unit 202 of the embodiment is based on a Kalman filter.

By estimating the baseline using the finite extrapolation order N, the value of the baseline that gradually changes with time is accurately detected or estimated while following the rate of change or a temporal fluctuation of the change rate.

Applicant argues that Chen does not teach a two-detecting-step process comprising the step of ‘detecting a baseline component of the first signal’ and the step of ‘detecting a second signal by reducing the baseline component of the first signal from the first signal which is reduced the noise components’.  Applicant’s arguments focus on the data manipulation aspect of their claimed invention.  The first detecting step of the argued “two-detecting-step process”, which, incidentally, follows a first claimed detecting step, is detecting a baseline component of the first signal using an infinite impulse response filter.  This detection stems from an analysis and filtering of the detected first signal.  The second argued detection is detecting a second signal by reducing the baseline component from the noise reduced first signal.  This amounts to subtracting the baseline component obtained from the first detection of the two-detection-step process from a noise reduced first signal.  As such, applicant is arguing that Chen does not teach analyze and manipulating to determine a baseline component and that Chen does not teach removing the baseline component from a noise reduced spectrum.

The examiner respectfully disagrees.  As set forth below in the maintained rejection, Chen teaches: reducing the noise from VUV spectroscopic data (see, for example [0060] and [0070]) and Chen teaches removing a baseline component from the noise reduced spectrum (see for example, [0061], [0071], [0088] and [0151]).  Chen’s baseline removal corresponds to the argued second detection of the two-detection-step process.  In order for Chen to remove a baseline component from the noise reduced spectrum, Chen would first have to determine or detect the baseline component.  Chen’s detection of a baseline component corresponds to the claimed “detecting a baseline component of the first signal” and argued first detection of the two-detection-step process (i.e., detecting a baseline component of the first signal).


Specification and Claim Objections
The specification and claim 6 are objected to because of the following informalities: There are grammatical issues with amendments to the specification and claim 6.  In particular, the recitation of “…which is reduced the noise components …” requires correction.  The examiner believes applicant intended to convey something along the lines of:
detecting a baseline component of the first signal by using an infinite impulse response filter on the first signal which reduces the noise components…”

Additionally, claim 6 recites “… the baseline component the first signal …” which the examiner believes should read something along the lines of:
--… the baseline component of the first signal … -- 
or,
--… the baseline component of the noise reduced first signal … --

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6 and 8-10 are rejected under 35 U.S.C. 102(a) and 102(a)(2) as being anticipated by US Patent Application Publication 2012/0091097 as filed by Chen et al. (hereinafter, Chen).

Regarding claim 6, the examiner understands claim 6 to include three main elements as follows:
Claimed Elements 
1) Spectroscopically monitoring a plasma process and reducing a noise component from the spectrograph.  That is, in claim-speak,
 “…detecting, by a detector, a first signal of the intensity of light emission at a plurality of time instants before an arbitrary time instant during processing of the wafer …” and “… reducing noise components from the first signal indicating the intensity of light emission from the plasma inside the processing chamber which is detected by the detector]; and,

2) Correct for baseline drift by removing a baseline component from the noise reduced signal obtained from step 1) above.  In claim-speak:

“… detecting a second signal by reducing a baseline component of the first signal from the first signal which is reduced the noise components, the baseline component indicating changes of an intensity of light occurring with a cycle which is longer than a predetermined term in the first signal …”;  and,

3) Controlling the plasma processing conditions based on the noise reduced and baseline corrected spectrograph.
“… adjusting the conditions for generating the plasma or processing the wafer arranged inside the processing chamber based on the second signal.”

Chen
   Chen teaches:
1) Obtaining a vacuum ultraviolet (VUV) data during wafer processing.  This corresponds to “… detecting, by a detector, a first signal of the intensity of light emission at a plurality of time instants before an arbitrary time instant during processing of the wafer …” (see, for [0024]-[0057] and [0113]).  Chen teaches reducing the noise from the VUV data which corresponds to “… reducing noise components from the first signal indicating the intensity of light emission from the plasma inside the processing chamber which is detected by the detector …”.  Chen teaches using a Kalman or infinite impulse response filter (see, for example [0060] and [0070]). 

Chen teaches:
2) Removing a baseline component from the signal obtained from step 1) above, (see for example, [0061], [0071], [0088] and [0151]) to account for changes in the state of the monitoring tool.
[detecting a second signal by reducing a baseline component of the first signal from the first signal which is reduced the noise components, the baseline component indicating changes of an intensity of light occurring with a cycle which is longer than a predetermined term in the first signal; and,]

Chen teaches:
	3) Real time control of the plasma process (see, for example, [0024]). 

adjusting the conditions for generating the plasma or processing the wafer arranged inside the processing chamber based on the second signal.

Regarding claim 9, Chen teaches the use of the claimed Kalman filter algorithms (see, for example. [00060] and [0070]).

Regarding claims 8 and 10, Chen teaches using a Kalman filter to filter noise and then using the filtered outputs as inputs for a subsequent modeling of changes of state over time (see, for example, [0060] and [0061]) to detect an endpoint.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716